PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/527,293
Filing Date: 16 May 2017
Appellant(s): Arackakudiyil et al.



__________________
Steven J. Hanke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11, 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0330191 A1 (i.e. Holderman) in view of US Publication 2016/0201448 A1 (i.e. Patel).

In regards to claim 1, Holderman discloses: A casing segment (202), comprising: 
a casing wall (of 202); 
a downhole tool (comprising at least 204) operatively coupled to the outside surface of the casing wall (as shown in figure 2);
a first channel (channel of 218) in the casing wall establishing fluid communication between the downhole tool and an interior surface of the casing wall (at least paragraphs [0005-0015] introduces once the plugs 218, 220 have degraded, fluid communication will be established therethrough); 
a degradable plug (at least 218, 220) deployed at least partially through the casing wall (as shown in figure 2) and within the first channel (channel of 218; as shown in figure 2), wherein the degradable plug is configured to degrade in response to contact with a degrading fluid (such as of 224) to cause the downhole tool to be in fluid communication with the interior surface of the casing wall (at least paragraphs [0005-0015] introduces once the plugs 218, 220 have degraded, fluid communication will be established therethrough); and 
a fluid reservoir for storing a volume of the degrading fluid, wherein, prior to deploying the casing segment downhole, the fluid reservoir is filled with the degrading fluid at the earth’s surface and the degrading fluid is always in contact with the at least one degradable plug from a time of filing the fluid reservoir until the at least on (at least paragraphs [0013] and figure 2 introduces alternatively or additionally, the dissolving fluid can be contained in another manner, e.g., between frangible walls in the chamber 216 and/or in another manner; the housing 204, the tubular 202, and any other items that contact the dissolving fluid can be made of or coated with a material that does not dissolve (substantially or at all) from the dissolving fluid).
However, Holderman appears to be silent in regards to: wherein the downhole tool is configured to monitor or modify properties of fluid inside the casing segment.
Nonetheless, Patel discloses wherein the downhole tool is configured to monitor or modify properties of fluid inside the casing segment (see at least para. [0023-0035] and fig. 3, introduces the gauge sensor 100 of the downhole tool 50 coupled to and within the channel 98 which is in fluid communication with the interior of the cylinder 70).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holderman to include the teachings of Patel, by modifying the downhole tool taught by Holderman to include for a gauge which is fluidically in communication with the interior of the cylinder tool taught by Patel to allow for remotely determining/monitoring the parameter changes of the fluid associated with the tool within the wellbore.

In regards to claim 2, Holderman further discloses: wherein the downhole tool comprises fluid communication with the interior surface of the casing wall via the first (channel of 218; at least paragraphs [0005-0015] introduces once the plugs 218, 220 have degraded, fluid communication will be established therethrough). Patel furthers discloses: a gauge; wherein the gauge monitors one or more properties of borehole fluid present in an interior of the casing wall (see at least para. [0023-0035] and fig. 3, introduces the gauge sensor 100 coupled to and within the channel 98 which is in fluid communication with the interior of the casing).

In regards to claim 3, Holderman further discloses: wherein the downhole tool (comprising at least 204) comprises a chemical injector (of at least 224 and/or surface pump) in fluid communication with the interior surface of the casing wall (of 202) via the first channel (channel of 218), wherein the chemical injector is operable to inject a fluid into an interior of the casing wall via the first channel (at least paragraph [0015] introduces “Completion fluid is pumped down the bore 214 to displace the drilling fluids up the annulus between the production tubing and wellbore wall, or vice versa”).

In regards to claim 4, Holderman further discloses: wherein the first channel (channel of at least 218) comprises a threaded or shaped portion (i.e. the port in which 218 is held) to secure the degradable plug (at least 218, 220) in the channel (as shown in figure 2).

In regards to claim 7, Holderman further discloses: wherein the degradable plug degrades at a predetermined rate upon exposure to the degrading fluid (at least paragraphs [0013] and figure 2 introduces alternatively or additionally, the dissolving fluid can be contained in another manner, e.g., between frangible walls in the chamber 216 and/or in another manner; the housing 204, the tubular 202, and any other items that contact the dissolving fluid can be made of or coated with a material that does not dissolve (substantially or at all) from the dissolving fluid).

In regards to claim 8, Holderman further discloses: wherein the degrading fluid comprises aqueous fluid, brine or other salt fluids, drilling mud, and any combination thereof (at least paragraph [0013] introduces the dissolving fluid is an acid selected to dissolve the plugs 218, 220).

In regards to claim 9, Holderman further discloses the first channel (channel of 218) wherein the downhole tool is in fluid communication with the interior surface of the cylinder via the first channel (at least paragraphs [0005-0015] introduces once the plugs 218, 220 have degraded, fluid communication will be established therethrough). Patel further discloses comprising a second channel that intersects the first channel, wherein the downhole tool is in fluid communication with the interior surface of the cylinder via the first and second channels (see at least para. [0023-0035] and fig. 3, introduces the gauge sensor 102 coupled to and within the channel 98 which is in fluid communication with the interior of the cylinder 70 and another channel 122).

In regards to claim 11, Holderman further discloses: a fluid circulation system (as seen in fig. 2) to direct the degrading fluid (of 224) stored by the fluid reservoir (at least paragraphs [0013] and figure 2 introduces alternatively or additionally, the dissolving fluid can be contained in another manner, e.g., between frangible walls in the chamber 216 and/or in another manner; the housing 204, the tubular 202, and any other items that contact the dissolving fluid can be made of or coated with a material that does not dissolve (substantially or at all) from the dissolving fluid) to contact the degradable plug (218, 220).

In regards to claim 13, Holderman discloses: A method (see at least abstract and claim 18), comprising: 
obtaining a casing (202) segment having a casing wall (of 202), a downhole tool (comprising at least 204) positioned along an outside surface of the casing wall (as shown in figure 2), and a fluid reservoir with a volume of degrading fluid (of 224), wherein the casing wall (14) includes a first channel (channel of 218) establishing fluid communication between the downhole tool and an interior surface of the casing wall (at least paragraphs [0005-0015] introduces once the plugs 218, 220 have degraded, fluid communication will be established therethrough);
(at least 218) at least partially through the casing wall (as shown in figure 2) and within the first channel (channel of 218; as shown in figure 2); 
deploying the casing (202) segment downhole (at least abstract and paragraphs [0005-0015] introduces the apparatus to be deployed in the wellbore); and 
exposing the degradable plug to the degrading fluid (such as of 224) stored in the fluid reservoir to cause the downhole tool to be in fluid communication with the interior surface of the casing wall (at least paragraphs [0005-0015] introduces once the plugs 218, 220 have degraded, fluid communication will be established therethrough), wherein:
the fluid reservoir is filled with the degrading fluid at the earth’s surface prior to the deploying the casing segment downhole (at least paragraphs [0005-0015] and figure 2 introduces the apparatus prior to actuation downhole); and 
the degrading fluid is always in contact with the at least one degradable plug from a time of filing the fluid reservoir until the at least one degradable plug completely degrades (at least paragraphs [0013] and figure 2 introduces alternatively or additionally, the dissolving fluid can be contained in another manner, e.g., between frangible walls in the chamber 216 and/or in another manner; the housing 204, the tubular 202, and any other items that contact the dissolving fluid can be made of or coated with a material that does not dissolve (substantially or at all) from the dissolving fluid).

Nonetheless, Patel discloses wherein the downhole tool is configured to monitor or modify properties of fluid inside the casing segment (see at least para. [0023-0035] and fig. 3, introduces the gauge sensor 100 of the downhole tool 50 coupled to and within the channel 98 which is in fluid communication with the interior of the cylinder 70).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holderman to include the teachings of Patel, by modifying the downhole tool taught by Holderman to include for a gauge which is fluidically in communication with the interior of the cylinder tool taught by Patel to allow for remotely determining/monitoring the parameter changes of the fluid associated with the tool within the wellbore.

In regards to claim 16, Holderman discloses the degrading fluid and the degradable plug to have a rate of degrading for the degradable plug during said exposing (see at least paragraphs [0005-0015] which introduces the use of an acid to degrade the plug at an “x” rate). 
	However, Holderman in view of Patel appear to be silent in regards to: selecting an amount of contact area between the degrading fluid and the degradable plug to vary a rate of degrading for the degradable plug during said exposing.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holderman in view of Patel, to modify the contact area between the degrading fluid and the degradable plug to vary the rate of degrading for the degradable plug during said exposing to allow for actuating the tool within the proper time for hydrocarbon recovery purposes. 

In regards to claim 17, Holderman discloses: selecting a flow rate for the degrading fluid to have a rate of degrading for the degradable plug during said exposing (see at least paragraphs [0005-0015] which introduces the use of an acid to degrade the plug at an “x” rate).
	However, Hodlerman in view of Patel appear to be silent in regards to: selecting a flow rate for the degrading fluid to vary a rate of degrading for the degradable plug during said exposing.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 18, Holderman further discloses the downhole tool (comprising at least 204). Patel further discloses comprising using the downhole tool (of element 100) to measure a temperature or pressure of fluid inside the casing wall after said exposing (see at least para. [0023-0035] and fig. 3, introduces the gauge sensor 102 coupled to and within the channel 98 which is in fluid communication with the interior of the cylinder 70 and another channel 122; the sensor gauge 100 may comprise a pressure sensor or pressure sensors 102).

In regards to claim 19, Holderman further discloses: using the downhole tool (comprising at least 204) to inject chemicals (of at least 224) into fluid inside the cylinder after said exposing (at least paragraphs [0005-0015] introduces once the plugs 218, 220 have degraded, fluid communication will be established therethrough).

Claims 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0330191 A1 (i.e. Holderman) in view of US Publication .

In regards to claim 5, Holderman in view of Patel disclose claim 1 above. Holderman discloses a degradable plug (at least 224).
However, Holderman in view of Patel appears to be silent in regards to: wherein the degradable plug comprises a degradable material selected from the group consisting of a degradable polymer, an oil- degradable polymer, a dehydrated salt, a galvanically-corrodible metal, and any combination thereof.
Nonetheless, Langlais discloses: wherein the degradable plug comprises a degradable material selected from the group consisting of a degradable polymer, an oil- degradable polymer, a dehydrated salt, a galvanically-corrodible metal, and any combination thereof (see at least para. [0059] and figs. 1-2, introduces the plug member at least 440 may be made from metals (e.g., calcium, magnesium, aluminum, and their alloys), polymeric materials, or plastic materials).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holderman in view of Patel to include the teachings of Langlais, by modifying the degradable plug taught by Holderman in view of Patel to include for the plug to comprise of degradable polymer taught by Langlais to allow for degrading a particular/specific downhole tool element remotely within a wellbore via degrading fluid made to degrade only the particular/specific downhole tool element.

In regards to claim 6, Langlais further discloses: wherein the degradable polymer is selected from the group consisting of polyglycolic acid, polylactic acid, polylactic co-glycolic acid, and any combination thereof (see at least para. [0059] and figs. 1-2, introduces the plug member at least 440 may be made from metals (e.g., calcium, magnesium, aluminum, and their alloys), polymeric materials, or plastic materials; polymeric materials may be or include water-soluble or oil-soluble polymers or combinations thereof; examples of water-soluble polymers include (a) polyesters such as polyglycolic acid (PGA)).

In regards to claim 15, Holderman in view of Patel discloses claim 1 above. Holderman discloses using degradable fluid to cause the degrading plug to dissolve (see claim 1 rejection). 
However, Holderman in view of Patel appears to be silent in regard to: selecting one of a plurality of degrading fluid options to vary a rate of degrading for the degradable plug during said exposing.
	Nonetheless, Langlais discloses: selecting one of a plurality of degrading fluid options to vary a rate of degrading for the degradable plug during said exposing (see at least para. [0059] and figs. 1-2, introduces the plug member at least 440 may be made from metals (e.g., calcium, magnesium, aluminum, and their alloys), polymeric materials, or plastic materials; polymeric materials may be or include water-soluble or oil-soluble polymers or combinations thereof; examples of water-soluble polymers include (a) polyesters such as polyglycolic acid (PGA)).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0330191 A1 (i.e. Holderman) in view of US Publication 2016/0201448 A1 (i.e. Patel) with the teachings of US Publication 2014/0318780 A1 (i.e. Howard).

In regards to claim 10, Holderman discloses fluid communication between the degrading fluid (of 224) stored by the fluid reservoir (as shown in figure 2; at least paragraphs [0013] and figure 2 introduces alternatively or additionally, the dissolving fluid can be contained in another manner, e.g., between frangible walls in the chamber 216 and/or in another manner; the housing 204, the tubular 202, and any other items that contact the dissolving fluid can be made of or coated with a material that does not dissolve (substantially or at all) from the dissolving fluid) and the degradable plug (at least 218, 220). 
	However, Holderman in view of Patel appear to be silent in regards to: comprising a controllable valve that controls an amount of fluid communication.
(fig. 8 and see at least para. [0027-0038], introduces a controllable valve to be placed along the fluid port path containing degradable plug 30).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holderman in view of Patel to include the teachings of Howard, by modifying the amount of fluid communication between the degrading fluid and the degradable plug taught by Holderman in view of Patel to include for a controllable valve that controls an amount of fluid communication taught by Howard to protect against premature actuation of a tool, such as a downhole well tool (abstract).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0330191 A1 (i.e. Holderman) in view of US Publication 2016/0201448 A1 (i.e. Patel) with the teachings of US Publication 2014/0020898 A1 (i.e. Holderman et al.).

In regards to claim 12, Holderman (‘191) in view of Patel disclose claim 1 above. Holderman (‘191) discloses: the degradable plug (38).
However, Holderman (‘191) in view of Patel appears to be silent in regards to: comprises two portions having different rates of degrading when exposed to the degrading fluid.
(see at least para. [0054] and figs. 2-4, introduces plugs may be constructed of the same or different materials, which in an embodiment, may dissolve in response to being contacted with fluids comprising different chemicals).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holderman (‘191) in view of Patel to include the teachings of Holderman (‘898), by modifying the degradable plug taught by Holderman (‘191) in view of Patel to include for the two portions of the plug to react at different degrading rates taught by Holderman (‘898) to allow for a controlled predetermined rate of response upon the degrading fluid making contact with the degradable plug made of different material.  

In regards to claim 14, Holderman (‘191) in view of Patel disclose claim 1 above. Holderman (‘191) discloses: the degradable plug (218, 220).
However, Holderman (‘191) in view of Patel appears to be silent in regards to: selecting one of a plurality of degradable plug options to vary a rate of degrading of the degradable plug during said exposing.
Nonetheless, Holderman (‘898) discloses: selecting one of a plurality of degradable plug options to vary a rate of degrading of the degradable plug during said exposing. (see at least para. [0054] and figs. 2-4, introduces plugs may be constructed of the same or different materials, which in an embodiment, may dissolve in response to being contacted with fluids comprising different chemicals).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Holderman (‘191) in view of Patel to include the teachings of Holderman (‘898), by modifying the degradable plug taught by Holderman (‘191) in view of Patel to include for the two portions of the plug to react at different degrading rates taught by Holderman (‘898) to allow for a controlled predetermined rate of response upon the degrading fluid making contact with the degradable plug made of different material.  

(2) Response to Argument
Arguments in regards to claim 1 & 13 (pages 5-13 of the Appeal Brief dated 06/04/2021). 
Firstly, Appellant argues that US Publication 2015/0330191 A1 (i.e. Holderman) does not teach for the claimed degrading fluid to always be in contact with the claimed degradable plug from a time the claim fluid reservoir is filled until the plug completely degrades. Appellant states that degrading fluid within the Holderman is held separate from the plug 218 until ruptured by 230, as shown in at least figure 2 therein. Examiner previously addressed in the Office action dated 01/07/2021 that the claim language is broad in nature in light of the instant application’s specification as the embodiments as described therein are not limited to. Examiner respectfully believes that claim language nor specification 

Arguments in regards to claim 3 (pages 17-18 of the Appeal Brief dated 06/04/2021). 
Furthermore, Appellant argues that Holderman fails to teach the limitation as taught in claim 3 within the instant application. Examiner further clarifies that 

Arguments in regards to claim 4 (pages 19-20 of the Appeal Brief dated 06/04/2021). 
Moreover, Appellant argues that Holderman fails to teach the limitation as taught in claim 4 within the instant application. Examiner notes that the claim language in light of the instant applicant’s specification is broad in nature, where the first channel (i.e. of at least 218) comprises a shaped portion (i.e. the port in which 218 is held) to allow for securing the degradable plug (218) therein. In other words 218 is shaped to fit flush against the walls of the port surrounding 218 to allow for block fluid thereof (see at least paragraphs [0012-0014]). 

Arguments in regards to claim 7 (pages 20-22 of the Appeal Brief dated 06/04/2021). 

Additionally, Appellant argues that Holderman fails to teach the limitation as taught in claim 7 within the instant application. Appellant states that Holderman does not disclose for the plugs taught therein to degrade at a predetermined rate upon exposure, let alone any rate. Examiner respectfully notes that the claim language merely states for that the “…degradable plug 

Arguments in regards to claim 8 (pages 22-24 of the Appeal Brief dated 06/04/2021). 

Furthermore, Appellant argues that Holderman fails to teach the limitation as taught in claim 8 within the instant application. Appellant states that the degrading fluid (i.e. acid) used in Holderman is not considered an aqueous fluid in light of the definition of “aqueous fluid” as further specified in page 11 of the instant application’s specification. However, Examiner respectfully notes that instant application’s specification states the following: “A fluid is considered to be "aqueous" herein if the fluid comprises water alone or if the fluid contains water”. With that being said, it is well known that acids can be considered aqueous solutions, as part of their Arrhenius definitions. At least https://courses.lumenlearning.com/introchem/chapter/the-arrhenius-definition/ states the following: “An Arrhenius acid is a substance that dissociates in water to form hydrogen ions (H+). In other words, an acid increases the concentration of H+ ions in an aqueous solution”. Furthermore, at least https://www.britannica.com/science/chemical-reaction/Precipitation-reactions#ref996974 states the following: “The Arrhenius theory, named after 

Arguments in regards to claim 5-6 and 15 (pages 24-29 of the Appeal Brief dated 06/04/2021). 
Furthermore, Appellant argues that Holderman fails to teach the limitations as taught in claims 5 & 6 within the instant application. Appellant states that the 35 U.S.C. 103 rejection is not obvious as the teachings of US Publication 2015/0308238 (i.e. Langlais) do not disclose a degradable plug. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully notes that the Holderman (‘191) was brought in as a base teaching reference which introduces a degradable plug therein, as disclosed in at least claim 1 of the instant application. The additional teaching reference of Langlais was introduced under the 35 U.S.C. 103 rejection as being obvious to have a degradable plug (at least 440) to be made from metals (e.g., calcium, magnesium, aluminum, and their alloys), polymeric materials, or plastic materials (see at least paragraph [0059] and figure 2). Examiner respectfully notes that though 440 may not be considered certain type of degradable material within the wellbore, regardless of its functionality/structural name, is known in the art and obvious to modify.

Additionally, Appellant argues that Holderman fails to teach the limitation as taught in claim 15 within the instant application. Appellant states that Langlais fails to teach “…a plurality of degrading fluid options to vary a rate of degrading for Langlais’ degradable member 440 during exposure of Langlais’ degrading fluid”. Examiner notes that at least paragraph [0059] of Langlais introduces for using a plurality of degrading fluids (e.g. water soluble or oil-soluble or combination thereof, such as, but not limited to, polyglycolic acid). Examiner notes that it is inherent that various type of degrading fluid will comprise of a different type of chemical composition, in which the rate of degradation will vary depending on what type of degrading fluid is during wellbore operations.

Arguments in regards to claim 10 (pages 33-35 of the Appeal Brief dated 06/04/2021). 

Moreover, Appellant argues that Holderman fails to teach the limitation as taught in claim 10 within the instant application. Appellant states that while the teachings of US Publication 2014/0318780 A1 (i.e. Howard) introduces that the “…check valves may ‘control an amount of fluid communication’ between Howard’s degrading fluid and Howard’s degradable plug 36, there is no disclosure in Howard that its check valves 70 are controllable”. Examiner respectfully notes that the claim language requires for the valve to have the capability of being controlled in which a check valve, as disclosed in Howard, is meant to permit/allow one way fluid communication (see at least https://www.merriam-webster.com/dictionary/check%20valve). The capability of controlling the check valve in Howard is inherent as the functionality of the check valve is to control fluid flow in a certain (i.e. one-way) direction only.

Arguments in regards to claims 12 & 14 (pages 36-42 of the Appeal Brief dated 06/04/2021). 

Moreover, Appellant argues that Holderman fails to teach the limitation as taught in claim 12 (and, similarly claim 14) within the instant application. Appellant states that while the teachings of US Publication 2014/0020898 A1 (i.e. Holderman et al.) fails to teach “…a single degradable plug that comprises two different portions (where each of the two different portions have a different rate of degrading when exposed to a same degrading fluid). Instead, as established above, the cited portions of Holderman ‘898 disclose two different plugs where each plug may be comprised of different materials (but not a single degradable plug with two different portions, each portion having a differing rate of degrading) that have different rates of degrading when exposed to different degrading fluids (not the same degrading fluid)”. Firstly, Examiner respectfully notes that the degrading plug 110 is a single plug, however, it is portioned to comprise of different materials therein (see at least figures 2). Secondly, Examiner notes that at least paragraph [0054] of Holderman (‘989) introduces for the degradable plug to comprise of at least 2 different degrading material, where one portion of the degrading plug would dissolve in light of the acid solution and the other portion would dissolve in light of a base solution. It should also be noted that the primary reference Holderman (‘191) teaches for the degrading fluid to be an acid. With that being said, it is known that the rate of degradation of the plug comprising two different materials (which respond to two different types of degrading fluids), as taught in Holderman (‘898), would be different, as one portion of the plug would degrade in light of acid at a predetermined rate and the other portion of the plug would have a rate of 0 since acid will not deteriorate the specific plug material.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
Conferees:
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.